
	

114 HR 3001 IH: Renewable Energy Certainty Act
U.S. House of Representatives
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3001
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2015
			Mr. Welch (for himself, Mr. Gibson, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize certain long-term contracts for Federal purchases of energy.
	
	
 1.Short titleThis Act may be cited as the Renewable Energy Certainty Act. 2.Contracts for Federal purchases of energy (a)In generalPart 3 of title V of the National Energy Conservation Policy Act (42 U.S.C. 8251 et seq.) is amended by adding at the end the following new section:
				
					554.Long-term contracts for energy
 (a)In generalNotwithstanding section 501(b)(1)(B) of title 40, United States Code, a Federal agency may enter into a contract for the acquisition of renewable energy or energy from cogeneration facilities covering a period of not more than 30 years.
 (b)Standardized energy purchase agreementNot later than 90 days after the date of enactment of this section, the Secretary, through the Federal Energy Management Program, shall publish a standardized energy purchase agreement, setting forth commercial terms and conditions, that Federal agencies may use to acquire renewable energy or energy from cogeneration facilities.
 (c)Technical assistanceThe Secretary shall provide technical assistance to assist Federal agencies in implementing this section..
 (b)Table of contents amendmentThe table of contents for such Act is amended by adding at the end of the items relating to such part 3 the following new item:
				
					
						Sec. 554. Long-term contracts for energy..
			
